Citation Nr: 0334146	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.   Entitlement to service connection for a hearing loss 
disability.  

3.  Entitlement to service connection for arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision (RD) by the RO.  

The veteran appears confused as to the specific disability 
for which he is service-connected (albeit at a 
noncompensable, or zero percent, rate.)  In his VA Form 9, he 
stated that he thought that he should be given a compensable 
rating (i.e., greater than zero percent) for his low back 
disorder, however, he is not service-connected for a low back 
condition.  

In a November 1962 RD, service connection for a hemorrhoid 
condition was established, and zero percent was assigned, 
under Diagnostic Code 7336.  That rating has remained in 
effect since the initial effective date, June 1962.  
Nonetheless, the statements the veteran made on his November 
2002 VA Form 9 also constitute a valid appeal to the issue of 
service connection for a claimed low back condition, 
therefore, no further VA action on this matter is indicated 
at this time.  



REMAND

The veteran has submitted opinions and progress notes from 
his private practioner, a chiropractor.  While noting that 
not all prior reports were available for review, that medical 
professional opined that the veteran had possible arthritis, 
and that is was most likely that this disability manifested 
prior to his recent March 2001 lifting injury, e.g., that his 
physical examination was consistent with his oral history of 
having sustained a prior injury in service.  However, other 
evidence indicates that he may have been treated for a work 
related injury, and it is not clear whether the veteran is 
currently working, or on disability, due to injuries 
sustained subsequent to service.  Thus, more development is 
needed in this case.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Additionally, although the veteran was provided a whispered 
voice hearing test (but not spoken) at his May 1955 medical 
discharge examination from service, he now claims that he has 
hearing loss that is attributable to service.  Although the 
RO informed the veteran that hearing loss could have been be 
presumptively service-connected if certain conditions under 
38 C.F.R. §§ 3.307 and 3.309 were met, hearing loss meeting 
the criteria set forth at 38 C.F.R. § 3.385 can also be 
service-connected under the provisions of 38 C.F.R. 
§ 3.303(d); see Hensley v. Brown, 5 Vet.App. 155, 159 (1993) 
([38 C.F.R. § 3.385] does not necessarily preclude service 
connection for hearing loss that first meets requirements 
after service); see also Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992) (38 C.F.R. § 3.385 does not preclude service 
connection on basis of post-service hearing loss evidence, 
when there were no audiometric scores reported at separation 
from service);  Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, additional development on this issue is needed as well.  

The veteran additionally argues that he has arthritis, and 
had a rib injury in service.   Although a previous VA Form 
3101 requested information showing that the veteran suffered 
such an injury to his left side, in 1953; that form was 
returned with the pertinent information uncertified.  
However, the service medical records (SMRs) show that he had 
subsequent pain in his left chest on deep breathing, in April 
and May 1954.  His May 1955 discharge examination reveals 
that his lungs were clinically evaluated as normal.  

Finally, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify notice 
could be potentially misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response, and who do not 
understand that they still could respond within the remainder 
of the one year period.  

The veteran received such a "30-day" notice in this case, 
both specifically, in a September 2001 letter, and generally, 
via the boilerplate citation to the 38 C.F.R. § 3.159 
regulation in the SOC.  Thus, since this case is being 
remanded for other reasons, the RO should take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Send the veteran 3 copes of VA Form 
21-4142 and ask him to provide VA with 
any information on his disability 
retirement, and SSA disability.  Also 
indicate that VA needs his release to 
obtain the complete clinical file from 
his chiropractor.  Tell him to return the 
form(s) with complete addresses and ZIP 
codes.  Allow an appropriate period of 
time for a response.  



2.  Then, obtain all indicated records.   
In the event that any records, government 
or private, do not exist, obtain a 
statement from the custodian of records 
to that effect, and (A) inform the 
veteran which records were not obtained, 
(B) tell him what efforts were expended 
in obtaining them, and (C) inform him 
what will happen next with his claims as 
a result.  

3.  Next, schedule the veteran for the 
following VA compensation and pension 
examinations (make 2 copies of this 
REMAND and send them to the C&P Exam 
clerk for the examiners):  

(A)  A General Medical examination.  
The examiner should review the 
record and opine whether or not a 
low back condition, (or generalized 
arthritis or DJD) is extant; and if 
so, whether it is likely related or 
due to the veteran's period of 
active service from July 1953 to 
June 1955.  

(B)  An AUDIO examination.  The 
examiner should review the record 
and determine if hearing loss is 
extant; if so, the examiner should 
indicate whether it is likely that 
the veteran has any hearing loss due 
to active service from July 1953 to 
June 1955.  

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

5.  Then readjudicate the claims on a de 
novo basis, conduct any additional 
development deemed appropriate at this 
time.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


